14‐1274 
        Frank Vessa v. John Doe 1‐10 and City of White Plains, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 11th day of December, two thousand 
        fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        FRANK VESSA,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 14‐1274 
         
        CITY OF WHITE PLAINS, CITY OF 
        WHITE PLAINS POLICE DEPARTMENT, 
        DETECTIVE LIEUTENANT ERIC 
        FISCHER, CHIEF JAMES M. BRADLEY, 
        WESTCHESTER COUNTY, 
         
                                  Defendants‐Appellees, 

                                                             1
 
JOHN DOE 1‐10, said names being 
fictitious and presently unknown, MARY 
DOE 1‐10, said names being fictitious and 
presently unknown, WESTCHESTER 
COUNTY DISTRICT ATTORNEY’S 
OFFICE, JOHN ROE 1‐10, said names 
being fictitious and presently unknown, 
persons intended on being assistant 
district attorneys and/or personnel of 
Westchester County, MARY ROE 1‐10, 
said names being fictitious and presently 
unknown, persons intended on being 
assistant district attorneys and/or 
personnel of Westchester County, 
 
                           Defendants.                       
____________________________________________  
 
For Plaintiff‐Appellant:                Holly Ostrov‐Ronai, Ronai & Ronai, LLP, 
                                        Port Chester, N.Y. 
 
For Defendants‐Appellees                Lalit K. Loomba (Peter A. Meisels,  
City of White Plains, City of           Allison Holubis, on the brief), Wilson Elser 
White Plains Police Department,         Moskowitz Edelman & Dicker LLP, White 
Detective Lieutenant Eric Fischer,   Plains, N.Y. 
and Chief James M. Bradley:  
 
For Defendant‐Appellee                  Adam Rodriguez, Associate County  
Westchester County:                     Attorney, for Robert F. Meehan, 
                                        Westchester County Attorney, White 
                                        Plains, N.Y. 
               
        Appeal from the United States District Court for the Southern District of 
New York (Ramos, J.). 
 


                                          2
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      Frank Vessa (“Vessa”) appeals from a decision of the United States District 

Court for the Southern District of New York dismissing his complaint for failure 

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).  We assume 

the parties’ familiarity with the underlying facts, procedural history, and issues 

on appeal. 

      We review de novo the grant of a motion to dismiss pursuant to Federal 

Rule of Civil Procedure 12(b)(6).  Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).  

“We need not affirm for the reasons expressed by the district court but may 

affirm on any ground supported by the record.”  McNally Wellman Co. v. N.Y. 

State Elec. & Gas Corp., 63 F.3d 1188, 1194 (2d Cir. 1995).  Although it is not 

entirely clear whether the district court applied a heightened pleading standard 

in certain parts of its analysis, upon our independent review we agree that 

Vessa’s First, Fourth, and Fourteenth Amendment claims were properly 

dismissed for failure to plausibly allege sufficient facts to support a claim for 

relief.  Furthermore, we affirm the decision of the district court to decline to 

exercise supplemental jurisdiction over Vessa’s state law claims.  We have 



                                           3
considered all of Vessa’s remaining arguments and find them to be without 

merit. 

      For the reasons stated above, the judgment of the district court is 

AFFIRMED.   

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4